August 29, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 GRACE INTEREST, LLC, CYPRESSWOOD LAND PARTNERS I, STEPHEN
         A. MORROW AND SANDRA J. MORROW, Appellants

NO. 14-12-00557-CV                          V.

                       WALLIS STATE BANK, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Wallis State
Bank, signed March 15, 2012, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellants, Grace Interest, LLC, Cypresswood Land Partners I,
Stephen A. Morrow and Sandra J. Morrow, jointly and severally, to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.